          Case 1:20-mc-09004 Document 1 Filed 01/16/20 Page 1 of 1 PageID #: 1

                                     UNITED STATES DISTRICT COURT
                                          District of Rhode Island
                                                MEMORANDUM



  To:      Chief Judge McConnell
           Judge Smith
           Judge McElroy
           Magistrate Judge Almond
           Magistrate Judge Sullivan
  From:    Rana Smith
  Date:    January 16, 2020
  Re:      Naturalization Ceremonies – Schedule for 2020


        For your information, the following is a schedule of Naturalization Ceremonies to be held in 2020.
Each ceremony will begin at 9:30 a.m., except on June 13th and July 2nd. If you have any questions,
please let me know. Thank you.

               Date                             Location                        Presiding Judge

 Monday, March 16, 2020             Courtroom 1                         Magistrate Judge Sullivan

 Monday, April 6, 2020              Courtroom 1                         Chief Judge McConnell

 Monday, May 4, 2020                Courtroom 1                         Judge McElroy

 Monday, June 1, 2020               Slater Mill, Pawtucket, RI          Magistrate Judge Almond

 Saturday, June 13, 2020            PVD Festival (11:00 a.m.)           Chief Judge McConnell

 Thursday, July 2, 2020             McCoy Stadium (5:15 p.m.)           Chief Judge McConnell

 Monday, August 3, 2020             Courtroom 1                         Judge McElroy

 Thursday, September 17, 2020       Roger Williams Nat’l Mem.           Magistrate Judge Almond
                                    Park

 Monday, September 28, 2020         Courtroom 1                         Magistrate Judge Sullivan

 Monday, November 16, 2020          Courtroom 1                         Judge Smith


cc:     Nora Tyer-Witek
        Frank Perry
